UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7654


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BENJAMIN SANJURJO, a/k/a Mickey,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:98-cr-00338-REP-RCY)


Submitted:   March 8, 2016                 Decided:   March 10, 2016


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Benjamin Sanjurjo, Appellant Pro Se.     Benjamin L. Hatch,
Assistant United States Attorney, Norfolk, Virginia; Stephen
Wiley Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Benjamin        Sanjurjo    seeks     to      appeal      the     district        court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28    U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies      this   standard      by

demonstrating         that     reasonable         jurists      would       find    that     the

district       court’s      assessment    of       the    constitutional          claims    is

debatable      or     wrong.      Slack    v.      McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion      states   a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Sanjurjo has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense       with    oral     argument       because         the    facts       and     legal

contentions      are     adequately      presented        in    the     materials        before

this court and argument would not aid the decisional process.

                                                                                   DISMISSED
                                              2